Citation Nr: 0804084	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, to include as due to a service-connected disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971, from July 1977 to August 1992, and from December 1998 
to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The issue of service connection for a left ankle disorder is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

A current diagnosis of gastroesophageal reflux disease (GERD) 
is not shown by the evidence of record.

CONCLUSION OF LAW

GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in December 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board notes that a VA examination regarding the condition 
of GERD is not required in this matter.  While the veteran 
alleges that the claimed condition is related to his active 
duty service, his service medical records, including a 
physical examination conducted pursuant to his discharge, as 
well as the post-service medical records, are silent as to 
any complaints of or findings of this disorder.  Thus, there 
is no objective evidence of record that this disorder existed 
during service or exists currently.  38 C.F.R. § 3.159.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran is seeking service connection for GERD.  In a 
December 2007 hearing before the Board, the veteran testified 
that his doctor told him that his GERD may be related to the 
medication that he is taking for his service-connected hiatal 
hernia.  The veteran also testified that he believed he was 
diagnosed with GERD inservice, between 1983 and 1988.

Neither the veteran's service medical records nor the 
veteran's post-service medical records show any complaints of 
or treatment for GERD.  While a VA treatment record from 
October 2002 reveals a diagnosis of indigestion and a July 
2005 treatment record note the veteran's complaints of 
stomach upset, there are no medical findings of GERD.  
Moreover, the medical evidence of record does not show a 
single diagnosis of GERD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer, 3 Vet. App. at 225.  With no evidence of a 
disability, service connection for GERD is not warranted.

Because there is no objective evidence of GERD, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for GERD is denied.


REMAND

The veteran asserts entitlement to service connection for a 
left ankle disorder, to include as secondary to a service-
connected disorder.  Direct service connection requires 
evidence showing: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson, 12 Vet. App. at 253.  Establishing 
service connection on a secondary basis requires evidence 
demonstrating (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

An August 2001 examination performed by Dr. C.P. diagnosed 
limited motion in the left ankle.  The veteran complained of 
a joint problem in his left ankle for 9 years with soreness, 
weakness, pain, stiffness, instability, fatigue, and lack of 
endurance.  Although an x-ray performed at that time was 
essentially normal, Dr. C.P. concluded that the veteran had 
"limitation of motion of the ankle, which limits his ability 
to walk and stand for long periods of time, although he is 
able to carry out his work."

In a January 2006 private treatment letter, Dr. T.T. stated 
that the veteran's "left ankle complaints . . . could easily 
be directly related to the radicular aspect of [his] current 
condition."  Dr. T.T. concluded that the veteran's left 
ankle complaints are directly related to his period of 
service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  McLendon, 20 
Vet. App. at 83.  The Court further held that types of 
evidence that "indicate" a current disability may be 
associated with service include medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.

In this case, Dr. T.T.'s opinion suggests that the veteran's 
currently diagnosed left ankle disorder may be due to active 
service or to a service-connected disorder.  Accordingly, in 
order to resolve the issue on appeal, the Board requires a 
medical opinion regarding the etiology of the veteran's left 
ankle disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must afford the veteran a 
comprehensive VA examination to determine 
the nature and etiology of any left ankle 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
Following a review of the service and 
post-service medical records, the examiner 
must state whether any diagnosed left 
ankle disorder is related to the veteran's 
active duty service and whether his left 
ankle disorder is caused or aggravated by 
his service-connected disorders.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3. The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4. The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


